DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-9, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0040667 (Tanaka) in view of U.S. Patent Application Publication 2014/0338451 (Takagi).
With regards to claim 1, Tanaka discloses a physical quantity sensor comprising, as illustrated in Figures 1-19 (namely Figures 8-9), an inertial sensor 300 comprising three axes orthogonal to each other being defined as an X axis, a Y axis, and a Z axis (e.g. x-,y-,z-axis as st protrusion 65 from the right in Figure 9 is considered as this proximal protrusion) disposed on the substrate and the proximal protrusion protruding from the substrate such that the proximal protrusion being overlapped with the movable element along the Z axis (as observed in Figures 8-9); the proximal protrusion 65 being spaced apart from the swing axis by a first distance along the X axis (e.g. measuring the distance from 1st protrusion 65 from the right to the swing axis Q in Figure 9 is considered as this first distance); a distal protrusion 65 (e.g. 1st protrusion 65 from the right in Figure 9 is considered as this distal protrusion) disposed on the substrate and the distal protrusion protruding from the substrate such that the distal protrusion being overlapped with the movable element along the Z axis (as observed in Figures 8-9); the distal protrusion 65 being spaced apart from the swing axis by a second distance along the X axis (e.g. measuring the distance from 1st  protrusion 65 from the left to the swing axis Q in Figure 9 is considered as this second distance) such that the second distance being longer than the first distance; when the movable element swings relative to the substrate around the swing axis, the proximal protrusion and the distal protrusion come into contact with the movable element at the same time or the proximal protrusion comes into contact with the movable element and then the distal protrusion comes into contact with the movable element [e.g. when the movable element 20 swings, the right portion of the movable element goes downward, then the proximal protrusion 65 (1st protrusion 65 from the right in Figure 9) will come in contact with the movable element, then the right portion of the movable element goes upward such that left portion of the movable element will come in contact with the distal protrusion 65 (1st protrusion 65 from the right in Figure 9); hence, according to this scenario, “when the movable element swings relative to the substrate around the swing axis, the proximal protrusion comes into contact with the movable element and then 
The only difference between the prior art and the claimed invention is the proximal protrusion has a first height along the Z axis; the distal protrusions has a second height along the Z axis such that the first height is larger than the second height.
Takagi discloses a MEMS acceleration sensor comprising, as illustrated in Figures 1-11 (namely Figures 1,2,6), an inertial sensor 1c comprising three axes orthogonal to each other being defined as an X axis, a Y axis, and a Z axis (e.g. xyz coordinate as observed in Figure 6); a substrate 10 having a thickness along the Z axis; a movable element 50 disposed over the substrate along the Z axis such that the movable element swinging around a swing axis Q extending along the Y axis; a proximal protrusion 15 disposed on the substrate such that the proximal protrusion protruding from the substrate (as observed in Figure 6); the proximal protrusion 15 being overlapped with the movable element along the Z axis such that the proximal protrusion being spaced apart from the swing axis Q by a first distance (e.g. not indicated but one can measure this distance in Figure 6) along the X axis (as observed in Figure 6); a distal protrusion 14 disposed on the substrate such that the distal protrusion protruding from the substrate (as observed in Figure 6); the distal protrusion 14 being overlapped with the movable element along the Z axis such that the distal protrusion being spaced apart from the swing axis Q by a second distance (e.g. not indicated but one can measure this distance in Figure 6) along the X axis (as observed in Figure 6); the second distance being longer than the first distance (as observed in Figure 6); when the movable element swings relative to the substrate around the swing axis, the proximal protrusion and the distal protrusion come into contact with the movable element at the same time or the proximal protrusion comes into contact with the movable element and then the distal protrusion comes into contact with the movable element; the proximal protrusion 15 has a first height (e.g. not indicated but one can measure this first height formed by height of stopper 15 and height of detection electrode 21a in 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the proximal protrusion has a first height along the Z axis and the distal protrusions has a second height along the Z axis such that the first height is larger than the second height as suggested by Takagi to the system of Tanaka to have the ability to achieve the effect of blocking a leakage of electric field from a surface of the substrate, and to suppress an influence of the electric filed on electrostatic capacitances generated between the movable element and the detection electrodes.  (See, paragraphs [0170],[0175] of Takagi).
With regards to claim 2, Tanaka further discloses the proximal protrusion 65 is configured with a plurality of proximal protrusions that are separate from each other along the Y axis (e.g. as observed in Figure 8, there are 2 proximal protrusions – 1st top protrusion 65 from the right and 1st bottom protrusion from the right in Figure 8 are considered as this plurality of proximal protrusions).
With regards to claim 3, Tanaka further discloses the distal protrusion 65 is configured with a plurality of distal protrusions that are separate from each other along the Y axis (e.g. as observed in Figure 8, there are 2 distal protrusions - 1st top protrusion 65 from the left and 1st bottom protrusion from the left in Figure 8 are considered as this plurality of proximal protrusions).
With regards to claim 4, Tanaka further discloses, in paragraph [0127], the protrusion 65 can be positioned in other arrangements; however, the reference does not explicitly disclose the distal protrusion is provided between a first imaginary straight line that intersects one of the proximal protrusions and extends along the X axis when viewed along the Z axis; a second 
Furthermore, to set such structural characteristic as to position and arrange the distal protrusion between two proximal protrusions, as presently claimed, is considered to have been a matter of structural optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention and without altering and/or changing the operation and/or performance of the protrusions, namely to prevent the movable element from being stuck to the substrate when the movable element coming into contact with the detection electrode section (paragraphs [0127],[0129] of Tanaka). [NOTE: In re Japikse, 86 USPQ 70 (CCPA 1950)).

With regards to claim 6, Tanaka further discloses a detection electrode 52 that is provided on the substrate 10 and overlaps with the movable element 20 when viewed along the Z axis (as observed in Figure 9); a dummy electrode 61,62 that is provided on the substrate overlaps with a region of the movable element that is a region that does not overlap with the detection electrode when viewed along the Z axis and has the same potential as potential at the movable element (e.g. equipotential; paragraph [0091]; as observed in Figures 8,9).
With regards to claim 7, Tanaka further discloses the proximal protrusion 65 is covered with the detection electrode 52; the distal protrusion 65 is covered with the dummy electrode 61,62.  (See, as observed in Figure 9).
With regards to claim 8, Tanaka does not disclose the proximal protrusion and the distal protrusion are covered with the dummy electrode. However, to have set such structural characteristics as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention and without altering and/or changing the operation and/or performance of the protrusions, namely to prevent the movable element from being stuck to the substrate when the movable element coming into contact with the detection electrode section.
With regards to claim 9, Tanaka further discloses the movable element 20 includes a first movable section 20a and a second movable section 20b that sandwich the swing axis Q and differ from each other in terms of rotational moment around the swing axis (as observed in Figures 8,9); the proximal protrusion 65 is configured with first and second proximal protrusions (e.g. 4th top protrusion 65 from the right and 1st top protrusion 65 from the right in Figure 8 are considered as first and second proximal protrusions, respectively); the distal protrusion 65 is st top protrusion 65 from the left and 5th top protrusion 65 from the left in Figure 8 are considered as first and second distal protrusions, respectively); the first proximal protrusion 65 (e.g. 4th top protrusion 65 from the right in Figure 8) and the first distal protrusion 65 (1st top protrusion 65 from the left in Figure 8) overlap with the first movable section 20a when viewed along the Z axis (as observed in Figure 8); the second proximal protrusion 65 (1st top protrusion 65 from the right in Figure 8) and the second distal protrusion 65 (5th top protrusion 65 from the left in Figure 8) overlap with the second movable section 20b when viewed along the Z axis (as observed in Figure 8).
With regards to claim 16, Tanaka further discloses an electronic instrument 1100, 1200,1300 comprising the inertial sensor; a control circuit that performs control based on a detection signal outputted from the inertial sensor. (See, paragraphs [0159] to [0167]; Figures 16-18).
With regards to claim 18, Tanaka further discloses a vehicle 1500 comprising the inertial sensor; a control circuit that performs control based on a detection signal outputted from the inertial sensor.  (See, paragraphs [0169] to [0171]; Figure 19).

Response to Amendment
Applicant’s arguments with respect to claims 1-9,16,18 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861